Matter of Adelsberg (2019 NY Slip Op 06216)





Matter of Adelsberg


2019 NY Slip Op 06216


Decided on August 21, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 21, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SYLVIA O. HINDS-RADIX, JJ.


2015-00179 	ON MOTIONFOR REINSTATEMENT

[*1]In the Matter of Howard M. Adelsberg, admitted as Howard Michael Adelsberg, a suspended attorney. (Attorney Registration No. 2101970)




DECISION & ORDERMotion by Howard M. Adelsberg for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Adelsberg was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on December 8, 1986, under the name Howard Michael Adelsberg. By opinion and order of this Court dated March 22, 2017, Mr. Adelsberg was suspended from the practice of law for a period of one year, effective April 21, 2017 (see Matter of Adelsberg, 149 AD3d 213). By decision and order on motion of this Court dated November 13, 2018, Mr. Adelsberg's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on Mr. Adelsberg's character and fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Howard Michael Adelsberg is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Howard Michael Adelsberg to the roll of attorneys and counselors-at-law.SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and HINDS-RADIX, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court